DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

This office action is in response to communications filed 02/23/2022.  Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but the arguments were for the 112 rejections.  The amendments of the claims changed the scope of the claims and have been reconsidered for claim 19, please see new grounds of rejection. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over  
Yoon et al (US 2016/0217672 and hereafter referred to as “Yoon”) in view of Trundle et al (US 2016/0027269 and hereafter referred to as “Trundle”).
Regarding Claim 19, Yoon discloses a monitoring method, comprising: 
in a monitoring sensor apparatus (Page 4, paragraph 0101, Figure 1, 100, 121): 
irradiating infrared light in a range within which a monitoring target is present (Figure 1, 232, Page 4 paragraph 0101 Page 9, paragraph )
controlling, based on the irradiation of the infrared light, capture of a plurality of images in  the range within which the monitoring target is present (Page 9, paragraph 0152,  Page 4, paragraph 0101 Figure 1, 113); Page 20 of 25Application No. 16/341,612  Reply to Office Action of November 23, 2021
detecting a state of the monitoring target based on a first image of the plurality of images (Page 4, paragraph 0101, Page 6, paragraph 0115); 
controlling one of transmission or non-transmission of a result of the detection
controlling one of transmission or non-transmission of
The claim language of the step for comparing is a contingent limitation.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.   
See MPEP Section 2111.04, II.
Therefore, the detecting step is also not required as it is based on the comparing step.  Therefore, the limitations “comparing the first image with a second image of the plurality of images in a case where the transmission of the first image is stopped; and detecting, based on a result of the comparison, a failure of the infrared light irradiation circuit” are not required to be met. 
Yoon is silent an infrared light irradiation circuit configured to irradiate infrared light in a range within which a monitoring target is present, detect a failure of the infrared light irradiation circuit in  a case where transmission of the first image is stopped.  
Trundle explicitly discloses a monitoring sensor apparatus configured to acquire first information (Page 1, paragraph 0014, Figure 1, 110, Page 3, paragraph 0029 ); a terminal apparatus configured to present the acquired first information (Figure 1, 140 Page 5, paragraph 0065 ) and: irradiating, by an infrared light irradiation circuit, infrared light in a range within which a monitoring target is present (Figure 1, 111, 114, 115, Page 1-2 paragraph 0017-0018); controlling, based on the irradiation of the infrared light, capture of a plurality of images in  the range within which the monitoring target is present (Page 1, paragraph 0016, Figure 1, 113).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yoon to include the missing limitations as taught by Trundle in order to provide cost effective solutions for visual surveillance and reporting (Page 1, paragraph 0012) as disclosed by Trundle.

Allowable Subject Matter
Claims 1-18 and 20 are allowed.
  	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



May 3, 2022